United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       July 28, 2003

                                          Before

                             Hon. DANIEL A. MANION, Circuit Judge

                             Hon. MICHAEL S. KANNE, Circuit Judge

                             Hon. DIANE P. WOOD, Circuit Judge



JAMES E. WARD,                                         Appeal from the United
      Petitioner-Appellee,                             States District Court for the
                                                       Central District of Illinois.
No. 02-3104
                                                       No. 00-C-2145
              v.
                                                       Michael P. McCuskey,
JERRY L. STERNES,                                      Judge.
      Respondent-Appellant.


                                        ORDER

      The slip opinion issued in the above-entitled cause on July 8, 2003, is amended as
follows:

       On page 3, second paragraph, line 9, remove “the”;
       On page 14, second paragraph, bottom line, “wavier” should be “waiver”;
       On page 18, first full paragraph, third line, “wavier” should be “waiver”.